J-S30016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANN M. ROGERS                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT P. BAUCHWITZ                        :
                                               :
                       Appellant               :   No. 1499 MDA 2020

                Appeal from the Decree Entered October 29, 2020
        In the Court of Common Pleas of Dauphin County Civil Division at
                    No(s): 1336 DR 17, 2017-CV-06699-DV


BEFORE:       BENDER, P.J.E., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                         FILED FEBRUARY 4, 2022

        In this divorce action, Robert P. Bauchwitz (Husband) appeals pro se

from the divorce decree entered in the Dauphin County Court of Common

Pleas. The trial court adopted the divorce hearing master’s recommendations,

denied Husband alimony, but awarded him 60% of the marital estate. On

appeal, Appellant argues the master and the trial court erred in: (1) finding

he had an earning capacity of $72,000 annually; (2) not awarding him a

greater share of the marital estate; (3) denying him alimony; and (4) not

granting a continuance of the divorce master’s hearings for additional

discovery. We affirm. Furthermore, we: (1) grant Husband’s application to



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30016-21


clarify his reply brief; but (2) deny his application to supplement the original

record.

                               I. Divorce Complaint

        On September 20, 2017, Ann M. Rogers (Wife) filed the underlying

divorce complaint.1 At that time, both parties were approximately 57 years

old, had been married for 27 years, and had two adult children. Husband filed

a counseled answer to the complaint, “denying that the marriage was

irretrievably broken [but raising] claims for alimony, alimony pendente lite,

counsel fees, costs and expenses.” Trial Ct. Op., 10/9/20, at 1.2

        The trial court appointed Cindy Conley, Esquire, to be the divorce

master. She conducted a settlement conference on June 28, 2019. “A hearing

was scheduled for October 17 and 18, 2019 to address all remaining issues.”

Trial Ct. Op., 10/9/20, at 2. On October 11th, Husband sought a continuance

of the hearing to conduct more discovery.         Wife filed a response, and

Husband’s request was denied. Both parties, then 59 years old, appeared

with counsel at the October 17th hearing and gave testimony.




____________________________________________


1   The parties separated on August 28, 2017.

2 The trial court filed two opinions: one on October 9, 2020, following both
parties’ objections to the master’s report; and one on January 28, 2021,
following Husband’s notice of appeal.


                                           -2-
J-S30016-21


                           II. Divorce Master’s Report

       On March 13, 2020, the divorce master issued a detailed, 63-page

report and recommendation, which stated the following.         Wife obtained a

medical degree from Cornell University in 1987, and the parties married in

1990. Wife worked as a surgeon in a New York City hospital. In June of 2006,

the parties and their then-minor children relocated to Hershey, Pennsylvania

so that Wife could complete a fellowship in minimally invasive bariatric surgery

at the Penn State Hershey Medical Center. Wife then remained employed with

the Hershey Medical Center as a bariatric surgeon, and at the time of the

divorce master’s hearings, was the head of that department.

       Wife’s 2018 gross Medicare earnings from the Hershey Medical Center

was approximately $437,191.3 Master’s Report at 6. Her monthly net income

from the hospital, after taxes but before deducting medical insurance costs

and retirement plan contributions, was $24,700. Id. She had “reasonably

monthly expenses of $5,467.” Id. Wife expected “a Social Security benefit

of $3,053 per month when she reaches . . . Retirement age of” 67, and will

also “receive retirement benefits from her share of the marital portion of her

other retirement accounts.” Id.



____________________________________________


3 In addition, in 2018, Wife earned $11,549 income “for legal chart review,
speaking honorarium, and for being a national site surveyor for bariatric
surgery.” Report & Recommendation of the Master, 3/13/20, at 6 (Master’s
Report).


                                           -3-
J-S30016-21


     Husband received an undergraduate degree in biochemistry from

Harvard College in 1982, and from Cornell University, a medical degree in

1990 and a doctorate degree in 1991. He “was never licensed to practice

medicine and instead, focused on research.” Master’s Report at 7. From the

time he completed his doctorate degree until the parties moved to Hershey,

Husband was employed on a full-time basis. Id. at 39. “According to his

Social Security earnings history, the most Husband ever earned during the

marriage was $90,000 in 2005.” Id.

     The divorce master found the following with regard to Husband’s

employment history:

     When the parties relocated to Hershey . . . in 2006, Husband
     continued to work in his research lab in New York . . . , but ceased
     that employment in 2007.

     After Husband relocated to Hershey, he began his own [research
     businesses.]

     Neither of Husband’s businesses ever made a profit.

     For a brief period of time, Husband was an adjunct professor at
     Lebanon Valley College and earned a few thousand dollars per
     course.

Id. at 7-8 (paragraph numbers and record citations omitted).

     In 2004, Husband filed a whistleblower action in the Eastern District of

Pennsylvania federal court against his former employers Cornell University




                                    -4-
J-S30016-21


Medical College, Thomas Jefferson University, and others. 4 Master’s Report

at 16. In 2010, this suit was “dismissed in its entirety because it was not

brought within the statute of limitations.” See Master’s Report at 15-16. We

note that in the proceedings below and on appeal, Husband argues his

involvement in this whistleblower lawsuit hampered his ability to find

employment.

        “In 2010, Husband obtained a paralegal certificate from Delaware Law

School and in 2016, [he] completed a certified fraud examiner certification.”

Master’s Report at 7.       At the time of the 2019 divorce master’s hearings,

Husband was working part-time “as a substitute teacher earning $52 gross

[income] per day. In 2018, [he] had gross annual wages of $1,687.” Id. at

8 (record citations omitted). The master’s report stated, “Husband made it

clear at the hearing that he does not feel he has any obligation to find full-

time lucrative employment[.]” Id. at 47.



____________________________________________


4   In the federal suit, Husband alleged the defendants

        misrepresented the findings of their DNA research when they
        applied for National Institute of Health . . . research grants and
        did not correct the misrepresentations on subsequent progress
        reports and renewal applications. These misrepresentations,
        [Husband] assert[ed], resulted in false claims in violation of the
        [False Claims Act].

United States ex rel. Bauchwitz v. Holloman, 671 F. Supp. 2d 674, 677
(E.D.Pa. 2009). See also United States ex rel. Bauchwitz, v. Holloman,
670 Fed.Appx. 762 (3d Cir. 2016).


                                           -5-
J-S30016-21


     Meanwhile, in the parties’ support matter, almost two years earlier,

     [i]n December of 2017, the Dauphin County Domestic Relations
     Office determined Husband’s gross earning capacity to be $72,000
     per year as a Certified Fraud Examiner. While Husband initially
     requested a De Novo Review of the Order, he later withdrew his
     request.

Master’s Report at 8 (record citations omitted).    At the divorce master’s

hearing, when asked “whether he had provided any evidence of the job

searches he had undertaken, Husband indicated that . . . documentary

evidence had been presented to the domestic relations office in the support

case.” Id. at 26. Given the lack of any new evidence, the divorce master

concluded the domestic relations office’s prior determination “remain[ed]

appropriate.” Id.

     The divorce master also summarized Husband’s health issues:

     In 2018 Husband was treated for head and neck cancer and he
     now undergoes periodic screenings to ensure it has not returned.
     Husband has also been diagnosed with osteoporosis,
     osteoarthritis, and degenerative dis[c] disease. Husband suffers
     from hemorrhoids and insomnia.          Recently, Husband was
     diagnosed with a mediastinal mass which is being monitored for
     growth.

Master’s Report at 4 (paragraph number and record citations omitted).

     While Husband’s health has deteriorated somewhat since 2017 in
     that he has lifting restrictions, there was no evidence that the
     restriction would prohibit him from obtaining employment as a
     Certified Fraud Examiner, a paralegal, or employment that utilizes
     his medical education.

     A $72,000 gross earning capacity results in a $4,423 net after tax
     monthly earning capacity.

                                *    *    *

                                    -6-
J-S30016-21



      Husband has reasonable monthly expenses of $4,881.

      Husband expects a Social Security Retirement benefit . . . of
      $1,162 per month when he reaches . . . Retirement age of [67.]
      However, when Husband reaches his full . . . Retirement age, he
      will have the option of claiming Social Security on Wife’s earning
      record to receive an amount equal to half of Wife’s benefit of
      $1,562.50. Moreover, if Husband obtains employment equal to
      his earning capacity, his Social Security retirement benefit should
      increase in amount over half of Wife’s entitlement.

      In addition, Husband will receive retirement benefits from his
      share of the marital portion of his and Wife’s other retirement
      accounts.

Id. at 8-9 (paragraph numbers record citations omitted).

      The divorce master also stated the following concerning any marital

misconduct by either party:

      Both testified that the parties would, not frequently, but from time
      to time, engage in physical altercations.           Wife submitted
      photographs evidencing some of the injuries she sustained at
      Husband’s hands[.] Wife testified credibly that sometimes she
      instigated the violence and sometimes Husband instigated it. Wife
      also admitted that she never reported the violence to the police.
      Husband did not deny Wife’s allegations specifically[,] but testified
      that “pretty consistently [Wife] instigates and escalates.”

Master’s Report at 49 (record citations omitted).

      Finally, we note the parties’ marital estate was approximately $3 million.

See Master’s Report at 39. Nevertheless, the divorce master found the parties

established a “middle class” and “upper middle-class” standard of living, while

“putting the maximum amount into their retirement accounts[ and] living

within their means[.]” Id. at 12, 40.




                                      -7-
J-S30016-21


  III. Divorce Master’s Recommendation — Equitable Distribution

      The master divorce master considered all 13 statutory factors for

equitable distribution, at 23 Pa.C.S. § 3502(a), and recommended that

Husband receive 60% of the marital estate, with Wife receiving 40%. The

“[m]aster concluded that the majority of the factors favored Husband[,]”

      [s]pecifically, the age, health, station, amount and sources of
      income, vocational skills, employability, estate, liabilities and
      needs of each the parties; the opportunity of each party for future
      acquisitions of capital assets and income; the standard of living of
      the parties established during the marriage; and the economic
      circumstances of each party at the time of the division of
      property[.]

Trial Ct. Op., 10/9/20, at 4.

      The divorce master further found it was equitable for Husband to receive

a greater share of the marital estate:

      The Divorce Master reasoned that given [Husband’s] impressive
      education, [he] should be able to obtain employment that at least
      meets, if not exceeds, his earning capacity of $72,000 annually.
      Nevertheless, Wife’s income will most likely always exceed
      Husband’s income many times over. For this reason, the Divorce
      Master noted that equity demanded that Husband receive a
      greater portion of the marital estate.

Trial Ct. Op., 10/9/20, at 5.

      Finally, the divorce master considered the parties’ standard of living

during the marriage. She found:

      [T]he parties had established an upper middle class standard of
      living[.] While in the later years of the marriage Wife’s income
      was substantial, the parties lived well within their means while
      contributing the maximum to their retirement accounts. The
      parties lived in a nice home, took regular vacations and owned


                                     -8-
J-S30016-21


        nice, but not luxury, cars.[5       W]ith an earning capacity of
        $72,000[ ] annually, Husband could maintain a middle-class
        standard of living. . . . Wife’s earning capacity would allow her to
        easily surpass the standard of living the parties became
        accustomed to during their marriage. For this reason, . . . a larger
        distribution to Husband was appropriate. . . .

Trial Ct. Op., 10/9/20, at 6-7.

             IV. Divorce Master’s Recommendation — Alimony

        The divorce master recommended that Husband not be awarded

alimony. The master considered the 17 statutory alimony factors under 23

Pa.C.S. § 3701, and found only three favored an alimony award: (1) the

parties’ relative earnings and earning capacities — Wife’s earnings are more

than six times Husband’s earning capacity; (2) the parties’ standard of living

during the marriage, summarized above; and (3) the parties’ relative needs —

while Wife “has a great deal of discretionary income,” Husband would have a

net monthly earning capacity of approximately $4,423, but reasonable

monthly net expenses of $4,881.6 Master’s Report at 45, 47, 48; Trial Ct.

Op., 10/9/20, at 8. However, these three factors “were also contained within

the equitable distribution factors that favored Husband receiving a larger

marital property distribution.” Trial Ct. Op., 10/9/20, at 8.


____________________________________________


5   The parties owned a 2016 Volvo and 2006 Acura. Master’s Report at 9.

6 The divorce master noted that $1,000 of Husband’s current monthly
expenses was medical insurance, but once he obtained full-time employment,
he should be able to obtain insurance “at a greatly reduced rate.” Master’s
Report at 48.


                                           -9-
J-S30016-21


      Thus, the divorce master further recommended that if alimony were to

be awarded, then a 50-50 split of the marital estate, rather than 60-40, would

be appropriate. Trial Ct. Op., 10/9/20, at 8. The master recommended that

by awarding Husband a 60% share of the marital estate and not alimony,

“Husband will be motivated to find employment close to his earning capacity

and will not be discouraged from entering into another relationship, which

could potentially jeopardize his income.” Id.

      The divorce master also set forth her rationale for the statutory factors

that did not favor alimony for Husband. Although Husband suffered some

health issues that restricted what he could lift, he is not prohibited from

working. Master’s Report at 45. “Given [Husband’s] education, there is no

reason why Husband should not be able to obtain employment with benefits,”

and he “has not adequately explained his failure to obtain profitable

employment since” the parties moved to Hershey for Wife’s career. Id. at 45,

46.

      Since separation, the only employment Husband has engaged in
      is substitute teaching, earning less than $100 a day and working
      very few days a week. . . . Husband made it clear at the hearing
      that he does not feel he has any obligation to find full-time
      lucrative employment[.] . . . Husband testified to a desire to
      revive his research lab despite the fact that his previous efforts in
      that regard yielded no income and only expenses. Be that as it
      may, Husband has sufficient education to find appropriate
      employment that would allow him to support himself. . . .

Id. at 47-48.




                                     - 10 -
J-S30016-21


                 V. Parties’ Exceptions & Trial Court’s Order

       At this juncture, we note the divorce master also awarded Wife

attorneys’ fees of $900, to be offset with the $600 that Husband paid for the

valuation of the parties’ defined benefit pensions. Trial Ct. Op., 1/28/21, at

3.

       Both parties filed exceptions to the divorce master’s report. The trial

court heard oral arguments on August 6, 2020, and issued an order on October

9th, dismissing all of Wife’s exceptions and dismissing all but one of Husband’s

exceptions, which related to the divorce master’s award of attorneys’ fees to

Wife without a hearing. The parties have since resolved this issue.7

       Meanwhile, on October 28, 2020, the trial court entered the underlying

divorce decree. Husband filed a timely, counseled appeal.8

                     VI. Statement of Questions Involved

       Husband presents the following issues for our review:


____________________________________________


7 The trial court’s October 9, 2020, order scheduled a hearing on Wife’s
petition for attorneys’ fees for November 10, 2020. On November 5th,
however, the court cancelled the hearing, “based upon an agreement by the
parties.” Trial Docket, 11/23/20, at 10.

8 The trial docket does not indicate any Pa.R.A.P. 1925(b) order by the trial
court.

      On December 21, 2020, Husband’s counsel of record, Darren Holst,
Esquire, filed an application in this Court to withdraw from representation.
Attorney Holst averred that Husband had requested his withdrawal so that he
could proceed pro se. This Court granted counsel’s petition, and Appellant
accordingly proceeds pro se in this appeal.


                                          - 11 -
J-S30016-21


     [1.] Did the trial court and/or the master abuse their discretion in
     refusing to award . . .Husband ongoing alimony and/or a larger
     distribution of marital assets when, at best, the record reflects
     that Husband can earn a maximum of $72,000 a year while Wife
     will continue to earn nearly $470,000 a year or more until her
     retirement and the distribution of [60%] of assets to . . . Husband
     adopted by the trial court primarily involved only retirement
     assets which would perpetuate a substantial economic disparity/
     economic injustice between the parties from divorce until the
     retirement of the parties?

     [2.] Did the trial court and/or the master abuse their discretion
     in refusing to allow Husband more time to engage in further
     discovery when the record reflects that Wife failed to disclose a
     million dollars of [marital] assets during the course of the
     proceedings?

     [3.] Did the trial court abuse its discretion in failing to conduct a
     de novo review of evidentiary rulings and credibility assessments
     of the master in regard to issues that were highly relevant in
     determining alimony and equitable distribution?

Husband’s Brief at 5-6.

               VII. Standard of Review & Relevant Law

     This Court has stated:

          The trial court has broad discretion in fashioning
          equitable distribution awards . . . .

                                  *     *      *

          . . . In assessing the propriety of an equitable distribution
          scheme, our standard of review is whether the trial court,
          by misapplication of the law or failure to follow proper
          legal procedure, abused its discretion. Specifically, we
          measure the circumstances of the case, and the
          conclusions drawn by the trial court therefrom, against
          the provisions of [23 Pa.C.S. § 3502(a)] and the avowed
          objectives of the Divorce Code, that is, to effectuate
          economic justice between the parties and insure a fair
          and just determination of their property rights.


                                      - 12 -
J-S30016-21


        “Moreover, the trial court has ‘the authority to divide the award
        as the equities presented in the particular case may require.’”
        Further, when a court divides the marital property, it must do so
        only after considering “all relevant factors,” including eleven
        specific factors listed in the Divorce Code.       23 Pa.C.S.[ ]
        § 3502(a).

Teodorski v. Teodorski, 857 A.2d 194, 199-200 (Pa. Super. 2004) (some

citations omitted).

        With respect to credibility determinations,

        it is within the province of the trial court to weigh the evidence
        and decide credibility and this Court will not reverse those
        determinations so long as they are supported by the evidence.
        We are also aware that a master’s report and recommendation,
        although only advisory, is to be given the fullest consideration,
        particularly on the question of credibility of witnesses, because the
        master has the opportunity to observe and assess the behavior
        and demeanor of the parties.

Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017) (citation omitted).

        Section 3502(a) of the Divorce Code9 sets forth a non-inclusive list of

factors that are relevant to the equitable division of marital property:

        (1) The length of the marriage.

        (2) Any prior marriage of either party.

        (3) The age, health, station, amount and sources of income,
        vocational skills, employability, estate, liabilities and needs of
        each of the parties.

        (4) The contribution by one party to the education, training or
        increased earning power of the other party.



____________________________________________


9   23 Pa.C.S. §§ 3101 et seq.


                                          - 13 -
J-S30016-21


     (5) The opportunity of each party for future acquisitions of capital
     assets and income.

     (6) The sources of income of both parties, including, but not
     limited to, medical, retirement, insurance or other benefits.

     (7) The contribution or dissipation of each party in the acquisition,
     preservation, depreciation or appreciation of the marital property,
     including the contribution of a party as homemaker.

     (8) The value of the property set apart to each party.

     (9) The standard of living of the parties established during the
     marriage.

     (10) The economic circumstances of each party at the time the
     division of property is to become effective.

     (10.1) The Federal, State and local tax ramifications associated
     with each asset to be divided, distributed or assigned, which
     ramifications need not be immediate and certain.

     (10.2) The expense of sale, transfer or liquidation associated with
     a particular asset, which expense need not be immediate and
     certain.

     (11) Whether the party will be serving as the custodian of any
     dependent minor children.

23 Pa.C.S. § 3502(a)(1)-(11).

     In reviewing the denial of a request for alimony,

     [o]ur standard of review . . . is whether the trial court abused its
     discretion. We previously have explained that “[t]he purpose of
     alimony is not to reward one party and to punish the other, but
     rather to ensure that the reasonable needs of the person who is
     unable to support himself or herself through appropriate
     employment, are met.” Alimony “is based upon reasonable needs
     in accordance with the lifestyle and standard of living established
     by the parties during the marriage, as well as the payor’s ability
     to pay.” Moreover, “[a]limony following a divorce is a secondary
     remedy and is available only where economic justice and the
     reasonable needs of the parties cannot be achieved by way of an

                                    - 14 -
J-S30016-21


     equitable distribution award and development of an appropriate
     employable skill.”

Teodorski, 857 A.2d at 200 (citation and emphasis omitted).

     Section 3701(b) provides that in determining the necessity, nature,

amount, and duration of alimony,

     the court shall consider all relevant factors, including:

     (1) The relative earnings and earning capacities of the parties.

     (2) The ages and the physical, mental and emotional conditions of
     the parties.

     (3) The sources of income of both parties, including, but not
     limited to, medical, retirement, insurance or other benefits.

     (4) The expectancies and inheritances of the parties.

     (5) The duration of the marriage.

     (6) The contribution by one party to the education, training or
     increased earning power of the other party.

     (7) The extent to which the earning power, expenses or financial
     obligations of a party will be affected by reason of serving as the
     custodian of a minor child.

     (8) The standard of living of the parties established during the
     marriage.

     (9) The relative education of the parties and the time necessary
     to acquire sufficient education or training to enable the party
     seeking alimony to find appropriate employment.

     (10) The relative assets and liabilities of the parties.

     (11) The property brought to the marriage by either party.

     (12) The contribution of a spouse as homemaker.

     (13) The relative needs of the parties.

                                     - 15 -
J-S30016-21



      (14) The marital misconduct of either of the parties during the
      marriage. . . .

      (15) The Federal, State and local tax ramifications of the alimony
      award.

      (16) Whether the party seeking alimony lacks sufficient property,
      including, but not limited to, property distributed under Chapter
      35 (relating to property rights), to provide for the party’s
      reasonable needs.

      (17) Whether the party seeking alimony is incapable of self-
      support through appropriate employment.

23 Pa.C.S. § 3701(b)(1)-(17).

      VIII. Husband’s Issues: Equitable Distribution & Alimony

      In Husband’s first issue, he argues both the divorce master and trial

court erred in not awarding him a greater share of the marital estate, and in

denying his request for alimony. Preliminarily, we observe that portions of

Husband’s pro se brief, 68 pages in length, lack clarity and sound legal

argument. We emphasize that Husband does not acknowledge the master’s

and trial court’s extensive discussion of the statutory factors for equitable

distribution and alimony. As we discuss infra, some of his rationales are hard

to follow, or veer into irrelevant topics. Nevertheless, we glean from his brief

the following chief complaints.

      First, Husband appears to argue the divorce master and trial court erred

in considering the parties had a frugal lifestyle during the marriage, while

acknowledging the master’s and court’s statements that the parties had an

“upper middle class” or “middle class” standard of living. Husband’s Brief at

                                     - 16 -
J-S30016-21


18-19 (divorce master and trial court made “erroneous and incomplete

descriptions of the couple’s lifestyle”).      Husband cites the United States

Census Bureau to argue he and Wife “were in the top 5% of U.S. incomes,”

and that following this divorce, Wife “alone would remain in the top few

percent of American income earners.” Id. at 18-19. Husband contends that

a couple’s “frugality in one area does not preclude economic advantage in

another,” and thus, how a married couple spends their money — “whether

[on] houses, businesses, cars, vacation, or investments [—] does not impact

an overall consideration of their standard of living.” Id.

      Next, Husband challenges, on several bases, the divorce master and

trial court’s finding that he has an earning capacity of $72,000. As stated

above, in response to whether he had any evidence of his job searches,

Husband stated he previously presented documentary evidence to the

domestic relations office in the support case.         Master’s Report at 26.

Relatedly, Husband initially sought, but then withdrew, de novo review of the

domestic relations office’s determination of his earning capacity. Id. at 25.

      Husband now argues the sole document cited in the domestic relations

office’s December 26, 2017, support order stated “the average starting income

. . . of a person holding a fraud examiner certification” was $44,000 annually.

Husband’s Brief at 21. Husband also now claims he did not agree with his

counsel’s decision to withdraw his request for de novo review of the domestic

relations office’s determination. Id. at 22.


                                     - 17 -
J-S30016-21


      We conclude Husband’s challenges to the domestic relations office’s

determinations are both waived and misplaced. As both the divorce master

and trial court pointed out, any challenge to the domestic relations office’s

determination should have been brought in that proceeding. See Trial Ct.

Op., 10/9/20, at 11; Master’s Report at 26. Furthermore, Husband does not

deny that instead of presenting any new evidence pertaining to his job

searches or earning capacity, he merely referred to documents submitted two

years earlier to the domestic relations office. Husband offers no explanation

why he did not present any evidence to the divorce master, for her

independent recommendations to the trial court as to equitable distribution

and alimony.     Accordingly, any argument that the master should have

considered other evidence is waived. See Pa.R.A.P. 302(a) (“Issues not raised

in the trial court are waived and cannot be raised for the first time on

appeal.”).

      Next, in challenging the $72,000 earning capacity figure, Husband cites

his: “employability [following his] involvement in [the whistleblower] suit

against a former employer, [a] decade without earnings history, his lack of

experience of high-paying jobs outside of his field, his advanced age, and his

needs for accommodations for medical limitations on work.” Husband’s Brief

at 23-24 (emphasis omitted).      Husband denies that his Harvard medical

education “would be determinative of employment,” arguing, for example,

that he lacks the “clinical medical knowledge . . . required to review charts as


                                     - 18 -
J-S30016-21


a paralegal” and “does not have the financial training or background to work

as an insurance fraud examiner.”      Id. at 31, 33-34.     Finally, Husband

challenges the master’s and trial court’s “theory that [he] lacked” motivation

to obtain full-time employment.   Id. at 38. He concludes the trial court’s

findings lack support in the record. We disagree.

      While Husband extensively discusses employment in or pertaining to the

medical field, he wholly ignores that he pursued and obtained a paralegal

certificate in 2010 and a certified fraud examiner certificate in 2016.   See

Master’s Report at 7. At the time of the hearings, Husband had possessed

these credentials for, respectively, approximately nine and three years. The

trial court found “there was no medical evidence offered to suggest Husband

was prohibited from obtaining employment as a Certified Fraud Examiner, a

paralegal, or employment that utilizes his medical education.” Trial Ct. Op.,

10/9/20, at 11. Husband does not refute this rationale. For all the foregoing

reasons, we conclude no relief is due on Husband’s claims that he was

assessed an improper earning capacity.

      Next, Husband challenges his award of 60% of the marital estate, which

he characterizes as “an additional 10% of marital assets,” with a value of

$176,127. Husband’s Brief at 41, 42 (footnote omitted). Husband avers that

of this amount, “$154,341 would be in taxable retirement funds if taken before

retirement age[.]”    Id. at 42-43.      He then contends, without further

explanation for the following figures, that “[t]he master did not show any tax


                                    - 19 -
J-S30016-21


consequences for the almost 88% of retirement funds which made up the

recommended asset distribution[.]” See id. at 43. Husband also calculates

that his “10% supplemental marital assets . . . when amortized from the date

of the master’s report to Husband’s 67th birthday . . . , was estimated to

provide [him] $1948/month in net income.” Id. at 44 (emphasis omitted).

He avers this amount, in addition to the anticipated monthly income he was

expected to earn — $4,51210 — would not be sufficient to meet his “over

$7000 of actual expenses presented to the court.” Id. at 44-45.

       Relying on these same figures, Husband avers the trial court erred in

denying him alimony. He calculates that if he were awarded $3,000 monthly,

alimony would be greater than the “$1948/month from [the] 10% additional

marital assets (of which almost 88% are in retirement funds).” Husband’s

Brief at 48 (record citation omitted).         Husband then states, again without

further explanation or support, that if he were “given 55% of the marital

assets and $3000/month alimony, then when the tax implications were

considered, the total after-tax income would be $341,850, or 2.0 fold more

than” the award of 60% of the marital estate alone. See id. at 49 (emphasis

omitted). No relief is due.




____________________________________________


10 Husband asserts, without further explanation or support, that if he earned
a gross annual income of $72,000, his “net income” would be “$54,144/year
or $4512/month.” See Husband’s Brief at 44 (emphasis omitted).


                                          - 20 -
J-S30016-21


      First, Husband ignores that the divorce master recommended, and the

court found, that his reasonable monthly expenses were $4,881. See Master’s

Report at 8. Husband does not challenge this finding on appeal, and offers no

explanation to support his inflated $7,000 figure.

      Husband also fails to address the marital estate and his 60% share as a

whole, instead focusing solely on a portion thereof, $176,127, and arguing

why that isolated amount is insufficient. Both the divorce master and trial

court extensively considered the parties’ differing incomes and concluded that

Husband was entitled to more than 50-50 split. Husband also ignores that

the trial court awarded him 60% of an almost $3 million marital estate. To

this end, we further observe Husband provides no explanation for the source

of his $176,127 figure. His claims merit no relief.

      Finally, in his claim for alimony, Husband points out alimony is

“modifiable[;]” for example, if he became “very wealthy, Wife might stop

paying alimony.” Husband’s Brief at 49. . Alternatively, if Husband broke

“his back . . . from his severe osteoporosis,” then alimony would provide “a

safety net . . . to present the complete and certain demise of his standard of

living.” Id. Husband’s reliance on hypothetical circumstances is meritless.

Instead, alimony is properly awarded on a party’s reasonable needs and — as

Husband wholly ignores — is a “secondary remedy and . . . available only

where economic justice and” one party’s reasonable needs cannot be met

through “an equitable distribution award and development of an appropriate


                                    - 21 -
J-S30016-21


employable skill.” See Teodorski, 857 A.2d at 200 (emphasis added). As

stated above, Husband wholly fails to address the master’s and trial court’s

weighing of the Section 3701(b) factors. For all the foregoing reasons, we

conclude no relief is due.

      At this juncture we review Appellant’s third issue on appeal — that the

trial court abused its discretion in not conducting “a de novo review of [the

divorce    master’s]      evidentiary   rulings   and   credibility   assessments[.]”

Husband’s Brief at 57. He maintains that “Wife persisted in not disclosing

almost $1 million in retirement[,] pension and other funds.” Id. (discussed

further infra).

      Throughout her report, the divorce master set forth credibility

determinations with respect to both parties, regarding particular issues. On

appeal, Husband challenges the master’s statements that “Husband testified

that he oversaw the parties’ investments to a very detailed and exhaustive

knowledge of the parties’ finances[,]” and that “by his own admission[,]

Husband was largely in charge of the parties’ finances[.]” Husband’s Brief at

58 (emphases omitted).

      No    relief   is   due.    We    reiterate   that   a   master’s   report   and

recommendation “is to be given the fullest consideration, particularly on the

question of credibility of witnesses, because the master has the opportunity

to observe and assess the behavior and demeanor of the parties.” Carney,

167 A.3d at 131. The points raised by Husband relate to one isolated issue —


                                         - 22 -
J-S30016-21


the extent of Husband’s knowledge of Wife’s finances — the weight of which

would not require reversal of the master’s and trial court’s extensive findings

into the other matters presented in this case.

                    IX. Denial of Continuance Request

      In Husband’s second issue, he avers the discovery master and trial court

abused their discretion in not granting his request for a continuance of the

October 17, 2019, hearing and for additional time to conduct discovery.

      By way of context, we note the following. Following the divorce master’s

June 28, 2019, settlement conference, additional hearings were scheduled for

October 17 and 18, 2019, to address all remaining issues.        Trial Ct. Op.,

10/9/20, at 2.    On October 11th, six days before the scheduled hearing,

Husband filed a request for a continuance, “again” arguing Wife “failed to

disclose all of her retirement assets and . . . was attempting to hide marital

assets.”   Master’s Report at 33. Wife filed a response, which: (1) “again”

acknowledged “that the failure to list all of the retirement accounts was” due

to her counsel’s mistaken belief “that ‘the TIAA retirement account and the

Empower account were the same asset[;]’” and (2) explained this mistake

was “discussed and resolved between the parties’ attorneys[ and] was not

meant to fraudulently hide marital assets.” Id. at 33-34. Wife further argued

Husband was causing unnecessary delay:

      This divorce action has been pending [for 25 months]. Husband
      has sought the advice of at least five . . . different attorneys and
      presumably resumed sound legal advice. Husband conducted
      formal discovery and had the opportunity to request information

                                     - 23 -
J-S30016-21


      from Wife at the divorce master’s preliminary conference and
      settlement conference. Husband should not be able to use a last-
      minute request for additional and unnecessary and irrelevant[ ]
      information as an excuse to further delay this proceeding.

See Master’s Report at 35, citing Wife’s Response.         The master further

explained:

      At the settlement conference, Husband requested . . . copies of
      the Autopsy and Toxicology Reports of Wife’s Father[, arguing]
      these reports are necessary to prove that Wife committed marital
      fault. [T]he master advised that she did not find them relevant to
      that issue[.]

Id. at 35 n.2. The master denied Husband’s request for a continuance and

the hearing proceeded as scheduled on October 17, 2019.

      On appeal, Husband reiterates his claim that Wife did not disclose

numerous assets, including almost $1 million in retirement assets. Husband’s

Brief at 61. This argument ignores the above discussion; Husband does not

refute the master’s summary that the parties resolved the issues of the

alleged missing retirement asset. He is entitled to no relief.

      Furthermore, Husband argues on appeal that Wife failed to provide

“unredacted, unaltered and complete . . . Capital One and Northwest Bank”

bank and credit card account statements for 2017 and 2018. Husband’s Brief

at 62, 64.

      The divorce master likewise aptly addressed this claim, pointing out that

the parties separated on August 28, 2017, and Wife was not directed to

provide bank statements dated after separation.        Master’s Report at 34.

Nevertheless, in her answer to Husband’s continuance request, Wife indicated

                                     - 24 -
J-S30016-21


that she “voluntarily provided additional statements for the accounts [post-

dating] September 2017, but redacted some of the detail . . . because she did

not want to provide details regarding her post-separation banking to

Husband.” Id. Husband offers no argument why the divorce master erred

nor why he is entitled to Wife’s post-separation financial information.

      X. Husband’s Applications to Supplement & Clarify Record

      During this appeal, Appellant filed, on September 19, 2021, an

“Application of Clarification” regarding his reply brief. He points out that page

22 of his reply brief states, “This was not granted by the trial court.”

Appellant’s Application of Clarification, 9/19/21, at 1 (emphasis added).

Appellant now wishes to clarify that the word, “This,” refers to “special relief

to sell the home.”    Id. at 2.    We grant this application and incorporate

Appellant’s above explanation into our review.

      That same day, Appellant also filed an “Application to Supplement the

Original Record,” averring that in footnote 17 of his reply brief, he “quoted

from a power of attorney (POA).”        Husband’s Application to Supplement

Original Record, 9/19/21. We note that in this POA, executed October 31,

2019 (after the divorce master’s hearings), Husband granted Wife power of

attorney to list and sell the marital residence. See id. Exh. A. Husband argues

that although the subsequent revocation of this POA appears in the certified

record, the POA itself does not.




                                     - 25 -
J-S30016-21


      To the extent Appellant desires this Court to consider the document in

our review, we shall.       However, we deny his application to formally

supplement the trial record with an unauthenticated photocopy of this

document.

                               XI. Conclusion

      In sum, we affirm the order of the trial court awarding Husband 60% of

the marital estate and denying his request for alimony.           We grant his

application for clarification and deny his application to supplement the original

record.

      Order affirmed.      Husband’s Application for Clarification granted.

Husband’s Application to Supplement the Original Record denied.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/04/2022




                                     - 26 -